                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

HECTOR RAMON DE JESUS,                        )
Reg. No. 65144-019,                           )
                                              )
           Petitioner,                        )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:19-CV-121-WHA
                                              )
WALTER WOODS,                                 )
                                              )
           Respondent.                        )

                                         ORDER

        This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

June 21, 2019 Recommendation of the Magistrate Judge (Doc. #15). There being no timely

objection to the Recommendation, and after an independent review of the file, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. To the extent the petitioner seeks an immediate award of good time credit under

the provisions of the First Step Act of 2018, this claim is dismissed without prejudice as it

is premature;

        3. With respect to the petitioner’s request that the court order his immediate

placement on home confinement, this claim is dismissed with prejudice as he is not entitled

to such placement;

        4. The instant 28 U.S.C. § 2241 petition for habeas corpus relief filed by Hector

Ramon de Jesus is DENIED; and
5. This case is DISMISSED.

A separate Final Judgment will be entered.

DONE this 24th day of July, 2019.



                                  /s/ W. Harold Albritton
                             SENIORUNITED STATES DISTRICT JUDGE




                                    2
